In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated September 27, 2002, as granted those branches of the defendant’s cross motion which were to dismiss their first, third, and fourth causes of action.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
Contrary to the appellants’ contention, the Supreme Court properly dismissed their first cause of action in which they claimed that by attaching rent stabilization riders to certain leases, and by tendering rent renewal leases using rent stabilization forms, the defendant contractually agreed to subject the appellants’ apartments to the Rent Stabilization Law (see Mayflower Assoc. v Gray, NYLJ, Mar. 1, 1994, at 21, col 1 [App Term, 1st Dept, Parness, J.P.]; 7 Dunham Place Realty v Arndt, 189 Misc 2d 710, 715 [2001]).
The appellants’ remaining contentions are without merit. Altman, J.E, Cozier, Mastro and Rivera, JJ., concur.